Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Amended Claims 25-56 (dated 07/12/2021) are pending in this application and are now under consideration for examination.
Priority
This application is a CON of 16/840,012 filed on 04/03/2020 now US Patent 11,091,785, which is a  DIV of 16/115,930 filed on 08/29/2018 now US Patent 10,648,009, which is a DIV of 15/422,245 filed on 02/01/2017, now US Patent 10,072,280, which is a DIV of 14/885,555 filed on 10/16/2015, now US Patent 9,587,262, which is a DIV of 14/052,360 filed on 10/11/2013, now US Patent 9,175,277, which is a DIV of 12/940,952 filed on 11/05/2010, now US Patent 8,580,536, which claims the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 61/259,014 filed on 11/06/2009 is acknowledged. Note the instant amended claims 25-56 are only granted the priority date of application 12/940,952 filed on 11/05/2010, as the claimed sequences are disclosed for the first time in said application.    
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered and initialed the IDS statement.
Claim Objections
Claims 30 and 45 are objected, due to the following informalities: (i) Claim 30 depends from claim 30, correction is required; and (ii) Claim 45 recites “bfeta-xylosidase” is a spelling/typographical error; should read as “beta-xylosidase”. Correction and is required.
Claim Rejections: 35 U.S.C. 112(d) or 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 30 recites “ The isolated recombinant host cell of claim 30, …”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 Claims 25-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) and in view of Xu et al., (US 2009/0123979 A1, in IDS), Harris et al., (US 7,244,605) and Yaver et al., (US 7,960,160, in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 25-56 of the instant application are directed to an isolated recombinant host cell encoding enzyme composition comprising: (I) any cellobiohydrolase I comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 6 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 5; (II) any endoglucanase I, (III) any beta-glucosidase comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 28 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 27; (IV) any polypeptide having Family 10 xylanase activity; said isolated recombinant host cell further comprising GH61 polypeptide and said GH61 polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 32 or 42 and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 33 or 41; … any polypeptide having beta-xylosidase activity and said beta-xylosidase polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 60 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 59; said isolated recombinant host cell further comprising a polypeptide having endoglucanase I activity and said endoglucanase I activity polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 22 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 21.. (as in claims 25-31); and methods of use of said enzyme compositions … (as in claims 32-56).
(i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) are also directed to an isolated recombinant host cell encoding enzyme composition comprising: (I) any cellobiohydrolase I comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 6 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 5; (II) any cellobiohydrolase II comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 18 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 17; (III) any endoglucanase II …; (IV) any polypeptide having Family 10 xylanase activity …; (v) any polypeptide having beta-xylosidase activity and said beta-xylosidase polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 60 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 59 (as in claim 25); said isolated recombinant host cell further comprising a polypeptide having cellulolytic enhancing activity and said cellulolytic enhancing activity polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 34 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 33; said isolated recombinant host cell further comprising any xylanase comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 200 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 199; said isolated recombinant host cell further comprising any endoglucanase …  endoglucanase I comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 20 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 19; and endoglucanase II comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 26 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 25; and methods of use of said enzyme compositions. Furthermore, the preferred embodiment in said reference patent (US 9,175,277) is also directed to an isolated recombinant host cell further comprising any endoglucanase II comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 28 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 27; any polypeptide having Family 10 xylanase activity and said Family 10 xylanase activity polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 48 and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 47 (see column 7, lines 43-60; and col.37, lines 8-25). Additionally the following references of prior art Xu et al., (US 2009/0123979 A1, in IDS), clearly teaches an isolated recombinant cell producing multi-enzyme composition comprising two or more components selected from the group consisting of: (1) cellobiohydrolase I; (2) cellobiohydrolase II; (3) endoglucanase I; (4) endoglucanase II; (4) beta-glucosidase; said enzyme composition further comprising a polypeptide having cellulolytic enhancing activity; said enzyme composition further comprising a polypeptide having xylanase activity; said enzyme composition further comprising a polypeptide having beta-xylosidase activity; said enzyme composition further comprising one or more enzymes selected from the group consisting of a hemicellulase… a swollenin or mixture thereof; and said enzyme composition is employed at the recited temperature ranges and having recited biochemical characteristics; and a recombinant host cell encoding said enzyme composition, and construction of Trichoderma reesei-based enzyme composition SaMe-MF278 and the biochemical characteristics of said composition and cellulose hydrolysis of PCS with said enzyme composition (Abstract; Examples 25-26); and Harris et al., (US 7,244,605) teach a reference polypeptide annotated as a beta-glucosidase, said reference beta-glucosidase having 100% sequence identity to SEQ ID NO: 28 of the instant application (see provided sequence alignment); and Yaver et al., (US 7,960,160, in IDS) teach and the encoding polynucleotide sequence, including multi-component enzyme system comprising Family GH 10A xylanase and the encoding polynucleotide, said reference Family GH 10A xylanase polypeptide having 100% sequence identity to SEQ ID NO: 48 of the instant application (see provided sequence alignment). 
Therefore, claims 25-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) and in view of Xu et al., (US 2009/0123979 A1, in IDS), Harris et al., (US 7,244,605) and Yaver et al., (US 7,960,160, in IDS), when there is specifically disclosed embodiment in the reference patents (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) that supports claims of those patents and falls within the scope of the claims 25-56 herein i.e., an isolated recombinant host cell encoding enzyme composition comprising: (I) any cellobiohydrolase I comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 6 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 5; (II) any endoglucanase I, (III) any beta-glucosidase comprising an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 28 … and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 27; (IV) any polypeptide having Family 10 xylanase activity; said isolated recombinant host cell further comprising GH61 polypeptide and said GH61 polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 32 or 42 and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 33 or 41; … any polypeptide having beta-xylosidase activity and said beta-xylosidase polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 60 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 59; said isolated recombinant host cell further comprising a polypeptide having endoglucanase I activity and said endoglucanase I activity polypeptide having an amino acid sequence having 95% sequence identity to the amino acid SEQ ID NO: 22 ... and the encoding polynucleotide having 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 21.. (as in claims 25-31); and methods of use of said enzyme compositions … (as in claims 32-56), because it would have been obvious to one having ordinary skill in the art to modify (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785).
Therefore, examiner takes the position that said recombinant microorganisms in said reference (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) and in view of Xu et al., (US 2009/0123979 A1, in IDS), Harris et al., (US 7,244,605) and Yaver et al., (US 7,960,160, in IDS) overlaps with the genus of recombinant microorganisms and methods of use of instant claims. Hence, claims 25-56 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) Claims 1-34 of McBrayer et al., (US 9,175,277); and (ii) Claims 1-36 of McBrayer et al., (US 11,091,785) and in view of Xu et al., (US 2009/0123979 A1, in IDS), Harris et al., (US 7,244,605) and Yaver et al., (US 7,960,160, in IDS) and renders claims 25-60 of the instant application obvious (as written and claimed). This is an obviousness-type double patenting rejection.
Allowable Subject Matter/Conclusion
	None of the claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652